


109 HR 5599 IH: To require the Government Accountability Office to submit

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5599
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To require the Government Accountability Office to submit
		  a report to Congress on the compliance of the United States Postal Service with
		  procedural requirements in the closing of the postal sorting facility in
		  Aberdeen, South Dakota, and for other purposes.
	
	
		1.Report on the postal sorting
			 facility in Aberdeen, South Dakota
			(a)In
			 GeneralNot later than 1 year
			 after the date of enactment of this Act, the Government Accountability Office
			 shall submit a report on the compliance of the United States Postal Service
			 with procedural requirements in the closing of the postal sorting facility in
			 Aberdeen, South Dakota, to—
				(1)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
				(2)the Committee on Government Reform of the
			 House of Representatives.
				(b)ContentsThe report submitted under subsection (a)
			 shall include an evaluation of—
				(1)the compliance of the United States Postal
			 Service with the requirements of section 404(b) of title 39, United States Code
			 (and any other statutory or regulatory requirement that may apply) with respect
			 to the closing of the postal sorting facility in Aberdeen, South Dakota;
			 and
				(2)changed circumstances that have occurred at
			 the postal sorting facility in Aberdeen, South Dakota, since February 1993
			 (when a report on that facility was submitted to the Senate by the General
			 Accounting Office, as the Government Accountability Office was then called)
			 that may warrant reconsideration of the determination to close that
			 facility.
				(c)Operation of the
			 postal sorting facilityDuring the period from the date of
			 enactment of this Act through the date occurring 60 days after the date of the
			 submission of the report required by this Act, the United States Postal Service
			 may not take any action to close the postal sorting facility in Aberdeen, South
			 Dakota.
			
